United States Court of Appeals
      for the Federal Circuit
                 ______________________

      01 COMMUNIQUE LABORATORY, INC.,
              Plaintiff-Appellant

                            v.

  CITRIX SYSTEMS, INC., CITRIX ONLINE, LLC,
              Defendants-Appellees
             ______________________

                       2017-1869
                 ______________________

   Appeal from the United States District Court for the
Northern District of Ohio in No. 1:06-cv-00253-SL, Judge
Sara Lioi.
                ______________________

                Decided: April 26, 2018
                ______________________

    THOMAS HARRY SHUNK, Baker & Hostetler LLP,
Cleveland, OH, argued for plaintiff-appellant. Also repre-
sented by CHRISTINA J. MOSER; CHARLES C. CARSON,
KENNETH JON SHEEHAN, Washington, DC.

    MARK CHRISTOPHER FLEMING, Wilmer Cutler Picker-
ing Hale and Dorr LLP, Boston, MA, argued for defend-
ants-appellees. Also represented by CHRISTOPHER D.
DODGE; INDRANIL MUKERJI, RUFFIN B. CORDELL, Fish &
Richardson, PC, Washington, DC; GEORGIA YANCHAR,
Calfee, Halter & Griswold LLP, Cleveland, OH.
                 ______________________
2      01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



    Before NEWMAN, MAYER, and STOLL, Circuit Judges.
MAYER, Circuit Judge.
    01 Communique Laboratory, Inc. (“Communique”)
appeals an order of the United States District Court for
the Northern District of Ohio denying its motion for a new
trial. See 01 Communique Lab., Inc. v. Citrix Sys., Inc.,
No. 1:06-CV-00253, 2017 WL 1065573 (N.D. Ohio Mar. 21,
2017) (“District Court Order”). We affirm.
                       I. BACKGROUND
    Communique owns U.S. Patent No. 6,928,479 (the
“’479 patent”), which is entitled “System Computer Prod-
uct and Method for Providing a Private Communication
Portal.” J.A. 192. The claimed system creates a “private
communication portal,” ’479 patent, col.3 ll.28–29, which
allows an individual using a remote computer to access a
personal computer via the Internet, id. col.3 ll.30–44; see
also id. col.7 ll.26–48. Specifically, the system uses a
“location facility” to “creat[e] a communication channel
between the remote computer and the personal comput-
er.” Id. col.13 l.64–col.14 l.10; see also id. col.16 ll.30–34.
Claim 24 recites:
    A computer program product for use on a server
    computer linked to the Internet and having a stat-
    ic IP address, for providing access to a personal
    computer from a remote computer, the personal
    computer being linked to the Internet, its location
    on the Internet being defined by either (i) a dy-
    namic public IP address (publicly addressable), or
    (ii) a dynamic LAN IP address (publicly un-
    addressable), the computer program product com-
    prising:
    (a) a computer usable medium;
    (b) computer readable program code recorded or
    storable in the computer useable medium, the
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC        3



    computer readable program code defining a server
    computer program on the server computer where-
    in:
    (i) the server computer program is operable to en-
    able a connection between the remote computer
    and the server computer; and
    (ii) the server computer program includes a loca-
    tion facility and is responsive to a request from
    the remote computer to communicate with the
    personal computer to act as an intermediary be-
    tween the personal computer and the remote
    computer by creating one or more communication
    sessions there between, said one or more commu-
    nication sessions being created by the location fa-
    cility, in response to receipt of the request for
    communication with the personal computer from
    the remote computer, by determining a then cur-
    rent location of the personal computer and creat-
    ing a communication channel between the remote
    computer and the personal computer, the location
    facility being operable to create such communica-
    tion channel whether the personal computer is
    linked to the Internet directly (with a publicly ad-
    dressable) dynamic IP address or indirectly via an
    Internet gateway/proxy (with a publicly un-
    addressable dynamic LAN IP address).
Id. col.13 l.48–col.14 l.15.
    In February 2006, Communique brought suit against
Citrix Systems, Inc. and Citrix OnLine, LLC (collectively
“Citrix”), alleging that Citrix’s GoToMyPC remote com-
puter connection service infringed independent claim 24
and dependent claim 45 of the ’479 patent. J.A. 115. In
March 2008, the district court stayed proceedings pending
resolution of a request for inter partes reexamination filed
by Citrix. J.A. 3021–22. Before the Patent and Trade-
mark Office (“PTO”), Communique’s expert, Dr. Gregory
4      01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



Ganger, asserted that the claims of the ’479 patent dif-
fered from the prior art because they require that a “loca-
tion facility” create a communication channel between the
remote and personal computers. J.A. 7026; see 01 Com-
munique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1298
(Fed. Cir. 2012) (“Dr. Ganger opined that in the patented
invention the location facility creates a communication
channel between the remote computer and the personal
computer, and that this ‘create’ limitation would not be
satisfied by a location facility ‘that is simply used by some
other component that creates the communication chan-
nel.’” (citation omitted)).
     On October 29, 2013, the Patent Trial and Appeal
Board confirmed the patentability of claims 24 and 45
over various prior art references, including Citrix’s Bud-
dyHelp computer connection service. See Citrix Sys., Inc.
v. 01 Communique Lab., Inc., No. 2013-004565, 2013 WL
5866550 (P.T.A.B. Oct. 29, 2013). On appeal, this court
affirmed. See Citrix Sys., Inc. v. 01 Communique Lab.,
Inc., 581 F. App’x 900 (Fed. Cir. 2014).
    After the parties returned to district court, Citrix filed
a motion for summary judgment, alleging that claims 24
and 45 were patent ineligible under 35 U.S.C. § 101. It
argued that the claims “only require[] generic software
operating on a generic computer system to implement the
abstract idea of connecting two computers, and lack[]
additional features necessary to find an inventive concept
and ensure that the claim is not simply a drafting effort
designed to monopolize an abstract idea.” 01 Commu-
nique Lab., Inc. v. Citrix Sys., Inc., 151 F. Supp. 3d 778,
794 (N.D. Ohio 2015) (citations and internal quotation
marks omitted) (“Patent Eligibility Decision”). According
to Citrix, the claimed “invention could be, and was, per-
formed by humans when telephone operators connected
one caller to a second caller at the first caller’s request.”
Id. at 790. The district court rejected this argument,
however, concluding that the ’479 patent was directed to
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC        5



patent eligible subject matter because it “provide[s] a
specific solution to remote access problems that is neces-
sarily rooted in computer technology, and thus consti-
tute[s] an inventive concept.” Id. at 795. *
     During claim construction proceedings, the district
court construed the phrase “creating a communication
channel between the remote computer and the personal
computer,” ’479 patent, col.14 ll.8–10, to mean “making or
bringing into existence a communication channel between
the remote computer and the personal computer.” J.A. 15
(citations and internal quotation marks omitted); see also
J.A. 3242–43. The trial court denied Citrix’s motion to
exclude evidence pertaining to the PTO reexamination
proceedings related to claims 24 and 45. J.A. 37–39. It
held that the reexamination record could be used in a
limited manner at trial, but that Citrix could not be
identified as the party that requested the reexamination.
J.A. 37. The court further ordered that the parties should
“refer to the entirety of the proceedings before the PTO as
the ‘prosecution history.’” J.A. 38. The court determined
that “it would be unfairly prejudicial to Citrix to attribute
the reexamination request to Citrix or to indicate that it
was Citrix that advanced certain arguments in the reex-
amination process.” J.A. 37. The court was concerned
that “[t]he jurors [might] put undue weight on the fact
that it was Citrix who advanced the arguments which, in
the end, were rejected by the PTO, even though the PTO
does not make its decision based upon the same standard
as used in an infringement/invalidity lawsuit, nor does it




    *    Because Citrix does not appeal the district court’s
determination that the ’479 patent is directed to patent-
eligible subject matter under 35 U.S.C. § 101, see Patent
Eligibility Decision, 151 F. Supp. 3d at 794–96, we decline
to address that issue.
6        01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



have the benefit of the full array of evidence that [would]
be presented to a jury for its consideration.” J.A. 37–38.
    After the close of evidence, the trial court provided the
jury with very specific instructions. ** It informed the jury
that “[t]he determination of literal infringement depends
on the presence of the claim elements in the accused
product, not on similarities between the accused product
and the prior art.” J.A. 2821. It further instructed the
jury that “[t]o determine literal infringement, [it] must
compare the accused system, GoToMyPC, with each claim
that [Communique] asserts is infringed.” J.A. 2820.
Additionally, the court explained that Citrix bore the
burden of proving invalidity by clear and convincing
evidence, J.A. 2822, 2826, and that “[t]o anticipate a
claim, each and every element in the claim must be
present in a single item of prior art and arranged or
combined in the same way as recited in the claim,” J.A.
2828.
    On January 19, 2016, the jury returned a split ver-
dict. It concluded that Citrix had not established that
claims 24 and 45 were invalid, but that Communique had
not established that Citrix’s GoToMyPC product infringed
those claims. J.A. 174–75.
    After judgment was entered, Communique moved for
JMOL of infringement and a new trial. See Fed. R. Civ.
P. 50(b), 59(a). The trial court denied Communique’s
motion for JMOL of infringement, explaining that it had
“not even mention[ed] that it sought [JMOL] on infringe-
ment in its written or oral [Fed. R. Civ. P. 50(a)] motions,



    **  Before the case went to the jury, Communique
moved for judgment as a matter of law (“JMOL”) of no
invalidity, J.A. 2666, but the trial court deferred ruling on
this motion. See District Court Order, 2017 WL 1065573,
at *1–3; see also J.A. 2802.
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC      7



or provide[d] any specificity regarding the law and facts
supporting such a judgment.” District Court Order, 2017
WL 1065573, at *4.
    The district court likewise denied Communique’s mo-
tion for a new trial. Id. at *5–19. Although Communique
contended that the jury verdict of non-infringement was
against the weight of the evidence, the court rejected this
argument, explaining that “there was more than suffi-
cient evidence from which a reasonable jury could con-
clude, among other things, that GoToMyPC does not
contain a location facility, and/or that the remote and
personal computers, not the location facility, create[] the
communication channel in GoToMyPC.” Id. at *12.
Furthermore, although Communique argued that Citrix
had improperly compared its accused GoToMyPC product
to its prior art BuddyHelp product when it presented its
non-infringement defense, the trial court concluded that
“Citrix did not make this impermissible comparison.” Id.
at *16. The court stated that “an examination of the trial
transcript shows that during its defense to literal in-
fringement, Citrix did not improperly compare the prior
art to the asserted claims of the ’479 patent as a defense
to literal infringement, but properly compared the ac-
cused product—GoToMyPC—to the asserted claims.” Id.
at *17. In the court’s view, moreover, “any limited preju-
dice that [might] have resulted from the comparisons of
[the] prior art to [the GoToMyPC product] during the
invalidity phase [of the trial] was cured by the Court’s
specific instruction to the jury regarding their determina-
tion of infringement.” Id.
    Communique then appealed to this court. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
8     01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



                      II. DISCUSSION
                  A. Standard of Review
    We review the denial of a motion for a new trial under
regional circuit law. Finjan, Inc. v. Secure Computing
Corp., 626 F.3d 1197, 1202 (Fed. Cir. 2010). In the Sixth
Circuit, the denial of a motion for a new trial is reviewed
for abuse of discretion. See Smith v. Rock-Tenn Servs.,
Inc., 813 F.3d 298, 312 (6th Cir. 2016). “[A] new trial is
warranted when a jury has reached a seriously erroneous
result as evidenced by: (1) the verdict being against the
weight of the evidence; (2) the damages being excessive;
or (3) the trial being unfair to the moving party in some
fashion, i.e., the proceedings being influenced by prejudice
or bias.” Balsley v. LFP, Inc., 691 F.3d 747, 761 (6th Cir.
2012) (citations and internal quotation marks omitted).
              B. Communique’s Contentions
    Communique asserts that it is entitled to a new trial
on the issues of infringement and damages because Citrix
resorted to “a well-known defendant’s trick,” known as the
“practicing the prior art defense.” It contends that the
jury verdict of non-infringement must be set aside be-
cause the trial court improperly permitted Citrix to by-
pass the required comparison between the asserted claims
and the accused product and instead to focus on the
similarities between Citrix’s current GoToMyPC product
and its prior art BuddyHelp product. According to Com-
munique, Citrix’s reliance on a practicing the prior art
defense “was improper, misleading, and devastatingly
prejudicial to the integrity of the trial.” We find this
argument unpersuasive. As a preliminary matter, we
reject Communique’s assertion that Citrix’s infringement
defense eschewed the requisite limitation by limitation
comparison between the asserted claims and the accused
product. See, e.g., Baxter Healthcare Corp. v. Spectramed,
Inc., 49 F.3d 1575, 1583 (Fed. Cir. 1995) (“Literal in-
fringement exists if each of the limitations of the asserted
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC        9



claim(s) read on, that is, are found in, the accused de-
vice.”). Citrix’s non-infringement defense was straight-
forward. It argued that GoToMyPC did not meet the
claim limitation requiring that a “location facility . . .
creat[e] a communication channel between the remote
computer and the personal computer,” ’479 patent, col.13
l.64–col.14 l.10, because in the GoToMyPC system the
remote and personal computers create the communication
channel. J.A. 1500–01, 1511–12. Citrix explained that
there was no infringement because in the patented sys-
tem a “central location facility” creates the communica-
tion channel and “forces its way through the firewall,” but
in GoToMyPC “there is no location facility that creates”
such a channel. J.A. 1512. Counsel for Citrix carefully
explained to the jury that in order to find literal infringe-
ment it had to determine that the GoToMyPC product
met “each and every one of the elements” of claims 24 and
45. J.A. 1503; see also J.A. 2873.
    Dr. Ian Foster, Citrix’s expert, described the limita-
tions of the asserted claims, J.A. 2480–85, and then
detailed how the GoToMyPC product operates, J.A. 2485–
89. He concluded, based on his review of the operation of
the GoToMyPC product and its source code, that it did not
practice the claim limitation requiring that a “location
facility . . . creat[e] a communication channel between the
remote computer and the personal computer,” ’479 patent,
col.13 l.64–col.14 l.10, because in GoToMyPC “it’s the host
and the client that create [the] channel,” J.A. 2507; see
also J.A. 2495–506.
    Citrix never argued that its accused product did not
infringe the asserted claims merely because GoToMyPC
shared the same architecture as the prior art BuddyHelp
product. To the contrary, as the trial court correctly
concluded, “Citrix did not improperly compare the prior
art to the asserted claims of the ’479 patent as a defense
to literal infringement, but properly compared the ac-
10    01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



cused product—GoToMyPC—to the asserted claims.”
District Court Order, 2017 WL 1065573, at *17.
               C. Citrix’s Invalidity Defense
    Citrix’s infringement defense was firmly rooted in a
limitation by limitation comparison between the asserted
claims and the GoToMyPC product. But Citrix also
presented an alternative invalidity defense that focused
on its prior art BuddyHelp product. It argued that under
the trial court’s claim construction claims 24 and 45 were
valid, but not infringed, J.A. 1489–90, 2509, but that if
Communique attempted to expand the scope of its claims
to include systems in which a location facility merely
“directs” other components, such as the end point comput-
ers, to create the communication channel, J.A. 1901; see
also J.A. 1477–81, then the claims would be invalid in
light of the prior art, J.A. 2509–15; see also J.A. 1518–19,
2462, 3501–02.
    There was nothing improper about this argument.
We have previously stated that “there is no ‘practicing the
prior art’ defense to literal infringement.” Tate Access
Floors, Inc. v. Interface Architectural Res., Inc., 279 F.3d
1357, 1365 (Fed. Cir. 2002); see also Cordance Corp. v.
Amazon.com, Inc., 658 F.3d 1330, 1335 (Fed. Cir. 2011);
Zenith Elecs. Corp. v. PDI Commc’n Sys., Inc., 522 F.3d
1348, 1363 (Fed. Cir. 2008); Baxter, 49 F.3d at 1583. The
problem with such a defense is that it can potentially
allow a defendant to skirt evidentiary hurdles and con-
flate the infringement and invalidity inquiries. In es-
sence, an accused infringer forsakes any comparison
between the asserted claims and the accused product,
relying instead upon purported similarities between the
accused product and the prior art.
    In Tate, for example, we declined to overturn a pre-
liminary injunction barring sales of allegedly infringing
floor panels where a party’s infringement defense rested
on its claim that its floor panels could not “literally in-
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC       11



fringe because they merely practice the prior art, or that
which would have been obvious in light of the prior art.”
279 F.3d at 1365. We explained that “literal infringement
is determined by construing the claims and comparing
them to the accused device, not by comparing the accused
device to the prior art.” Id. at 1366. We noted, moreover,
that while the issue of whether asserted claims read on
the prior art is relevant to the question of invalidity,
“accused infringers are not free to flout the requirement of
proving invalidity by clear and convincing evidence by
asserting a ‘practicing [the] prior art’ defense to literal
infringement under the less stringent preponderance of
the evidence standard.” Id. at 1367.
    We confronted an analogous situation in Zenith. 522
F.3d at 1363–64. There, an accused infringer asserted
that it was entitled to JMOL of invalidity even though it
“provided no evidence whatsoever” that a prior art televi-
sion met two limitations of the claim at issue. Id. at 1363.
Instead, the accused infringer “merely argued that to the
extent the [allegedly infringing television] is considered to
practice [the two claim limitations], then so did the [prior
art] television.” Id. (citations and internal quotation
marks omitted). We rejected this argument, however,
explaining that because “[a]nticipation requires a showing
that each element of the claim at issue, properly con-
strued, is found in a single prior art reference,” simply
asserting that the prior art is the same as “an allegedly
infringing product cannot constitute clear and convincing
evidence of invalidity.” Id.
    Cases such as Tate and Zenith make clear that an ac-
cused infringer cannot defeat a claim of literal infringe-
ment or establish invalidity merely by pointing to
similarities between an accused product and the prior art.
Id.; Tate, 279 F.3d at 1365. This does not, however,
preclude a litigant from arguing that if a claim term must
be broadly interpreted to read on an accused device, then
this same broad construction will read on the prior art.
12    01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



See, e.g., Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d
1371, 1380 (Fed. Cir. 2007) (explaining that an infringe-
ment plaintiff must “beware of what [it] asks for” since a
broad claim construction for infringement purposes may
ultimately result in a determination of patent invalidity
(internal quotation marks omitted)). To the contrary, as
we have previously recognized, when an accused product
and the prior art are closely aligned, it takes exceptional
linguistic dexterity to simultaneously establish infringe-
ment and evade invalidity. See Tate, 279 F.3d at 1367
(“Where an accused infringer is clearly practicing only
that which was in the prior art, and nothing more, and
the patentee’s proffered construction reads on the accused
device, meeting [the] burden of [establishing invalidity]
should not prove difficult.”); see also SmithKline Beecham
Corp. v. Apotex Corp., 403 F.3d 1331, 1341 (Fed. Cir.
2005) (“Because Apotex seeks to practice the prior art,
and because that practice infringes, the next logical
inquiry involves anticipation. That is, if the prior art
infringes now, logically the prior art should have antici-
pated the claim before the filing of the . . . patent.”);
Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1366
(Fed. Cir. 2000) (“Although [the accused infringers] bore
the burden of proving that the cartridges that were the
subject of the pre-critical date sales anticipated the [as-
serted] patent, that burden was satisfied by [the patent
owner’s] allegation that the accused cartridges infringe
the [asserted] patent.”); Evans Cooling Sys., Inc. v. Gen.
Motors Corp., 125 F.3d 1448, 1451 (Fed. Cir. 1997) (“Alt-
hough [the accused infringer] bore the burden of proving
that the LT1 engine embodied the patented invention or
rendered it obvious for purposes of the summary judg-
ment motion, this burden is met by [the patentee’s] alle-
gation, forming the sole basis for the complaint, that the
LT1 engine infringes.”).
   This is the problem Communique faced here. Citrix
argued that GoToMyPC does not include a “location
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC    13



facility” that establishes a communication channel be-
tween a remote computer and a personal computer, but
that if Communique relied upon an “overbroad applica-
tion” of its claims to ensnare GoToMyPC, then the assert-
ed claims would also cover BuddyHelp. J.A. 1355. This
argument did not rest on an improper “practicing the
prior art” defense, but instead correctly recognized that
claim terms must be “construed the same way for both
invalidity and infringement.” Amgen Inc. v. Hoechst
Marion Roussel, Inc., 314 F.3d 1313, 1330 (Fed. Cir.
2003); see Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
239 F.3d 1343, 1351 (Fed. Cir. 2001) (“A patent may not,
like a nose of wax, be twisted one way to avoid anticipa-
tion and another to find infringement.” (citations and
internal quotation marks omitted)).
                      D. Prejudice
     We also reject Communique’s assertion that the com-
parisons Citrix made between GoToMyPC and BuddyHelp
were “devastatingly prejudicial to the integrity of the
trial.” First, we have never suggested that any compari-
son between an accused product and the prior art man-
dates a new trial. See Cordance, 658 F.3d at 1335
(reinstating a verdict of invalidity where an accused
infringer asserted that its accused product was substan-
tially the same as its prior art product, but also “mapped
each element of the asserted claims” to the prior art
product “in a manner that mirrored [the patentee’s]
infringement theory”); Kinetic Concepts, Inc. v. Blue Sky
Med. Grp., Inc., 554 F.3d 1010, 1025 (Fed. Cir. 2009)
(denying a patentee’s motion for a new trial where an
accused infringer had purportedly raised a practicing the
prior art defense because any comparisons between the
accused product and the prior art “had proper uses or
were made in response to issues raised by [the patent
owner]”). Second, “[a]lthough prejudice that affects the
fairness of a proceeding can certainly be grounds for a
new trial, when such prejudice is cured by instructions of
14    01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC



the court, the motion for a new trial should be denied.”
Holmes v. City of Massillon, 78 F.3d 1041, 1046–47 (6th
Cir. 1996) (citations and internal quotations omitted).
Here, the trial court’s careful jury instructions were more
than adequate to remedy any alleged prejudice or confu-
sion resulting from comparisons between GoToMyPC and
BuddyHelp. See District Court Order, 2017 WL 1065573,
at *17 (“Given that Citrix did not improperly compare the
prior art to the asserted claims as part of its infringement
defense, any limited prejudice that may have resulted
from the comparisons of [the] prior art to GoToMyPC
during the invalidity phase [of the trial] was cured by the
Court’s specific instruction to the jury regarding their
determination of infringement.”).        The district court
instructed the jury that when resolving the question of
literal infringement, it was required to compare the
GoToMyPC product to the limitations set out in claims 24
and 45 of the ’479 patent. J.A. 2820. Importantly, more-
over, the court emphasized that “[t]he determination of
literal infringement depends on the presence of the claim
elements in the accused product, not on similarities
between the accused product and the prior art.” J.A. 2821
(emphasis added). These instructions made abundantly
clear that in assessing infringement the jury was not to
compare GoToMyPC with BuddyHelp. The record con-
tains nothing to suggest that the jury misunderstood the
trial court’s explicit instructions. See Weeks v. Angelone,
528 U.S. 225, 234 (2000) (“A jury is presumed to follow its
instructions.” (citation omitted)).
              E. The Reexamination Record
    We conclude, moreover, that the trial court did not
abuse its discretion in ruling that while the PTO reexam-
ination record could be used at trial, the jury could not be
informed that Citrix was the party that requested the
reexamination. J.A. 37; see Sprint/United Mgmt. Co. v.
Mendelsohn, 552 U.S. 379, 384 (2008) (“In deference to a
district court’s familiarity with the details of the case and
01 COMMUNIQUE LABORATORY, INC v. CITRIX ONLINE, LLC       15



its greater experience in evidentiary matters, courts of
appeals afford broad discretion to a district court’s eviden-
tiary rulings.”); Callaway Golf Co. v. Acushnet Co., 576
F.3d 1331, 1343 (Fed. Cir. 2009) (“The district court did
not abuse its discretion in concluding that the prejudicial
nature of evidence concerning the ongoing parallel re-
examination proceeding outweighed whatever marginal
probative or corrective value it might have had in [the]
case.”). Under the circumstances here, the trial court did
not err in concluding that the fact that Citrix had re-
quested reexamination was “of very minimal . . . probative
value,” and that the jury could potentially “put undue
weight on the fact that it was Citrix who advanced the
arguments which, in the end, were rejected by the PTO,
even though the PTO does not make its decision based
upon the same standard as used in an infringe-
ment/invalidity lawsuit.” J.A. 37–38; see United States v.
Boyd, 640 F.3d 657, 667 (6th Cir. 2011) (“We afford the
district court very broad discretion in determining wheth-
er the danger of undue prejudice outweighs the probative
value of the evidence.” (citations and internal quotation
marks omitted)). We have considered Communique’s
remaining arguments but do not find them persuasive.
                     III. CONCLUSION
    Accordingly, the order of the United States District
Court for the Northern District of Ohio denying Commu-
nique’s motion for a new trial is affirmed.
                       AFFIRMED